UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5151


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS EDWARD FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00241-CCB-2)


Submitted:   October 13, 2010              Decided:   October 28, 2010


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney,   Christopher  J.   Romano,  Assistant  United  States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas       Edward    Fields       appeals     the    188-month         sentence

imposed following his guilty plea to conspiracy to distribute

and    possess    with    intent    to   distribute         500        grams    or   more   of

cocaine in violation of 21 U.S.C. § 846 (2006).                          We affirm.

            On    appeal,     Fields     challenges          the        district     court’s

consideration of a prior felony conviction when determining his

career offender status and criminal history category.                                However,

the    sentencing     court       properly       declined         to    address       Fields’

challenge to the validity of a prior state felony conviction, as

the federal sentencing proceeding was not the appropriate forum

for such a challenge.              See Custis v. United States, 511 U.S.

485, 496-97 (1994); United States v. Dean, 604 F.3d 169, 174-75

(4th    Cir.     2010).       Moreover,         even   if     Fields       succeeded        in

invalidating one prior state felony conviction, he had at least

two other prior felony convictions qualifying him as a career

offender    under    U.S.     Sentencing         Guidelines            Manual    § 4B1.1(a)

(2007).    United States v. Pettiford, 612 F.3d 270, 276-77 (4th

Cir. 2010).       Furthermore, the court properly calculated Fields’

criminal history category at VI under USSG § 4B1.1(b).

            Accordingly, we affirm Fields’ sentence.                            We dispense

with oral argument because the facts and legal contentions are




                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3